175 Kan. 476 (1953)
264 P.2d 919
THE STATE OF KANSAS, ex rel., LETA MAY WILSON, Appellant,
v.
ROBERT HOLSMAN, Appellee.
No. 39,171
Supreme Court of Kansas.
Order filed December 12, 1953.
Robert Osborn, county attorney, of Stockton, argued the cause, and Harold R. Fatzer, attorney general, and Paul E. Wilson, assistant attorney general, were with him on the briefs for the appellant.
D.A. Hindman, of Stockton, argued the cause, and Stanley Krysl, of Stockton, was with him on the briefs for the appellee.
ORDER
Inasmuch as one of the justices is legally disqualified to participate in an opinion involving the issues raised on appeal in this action, and the remaining six justices are equally divided in opinion, it is ordered that the judgment of the trial court must stand.